DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 8-10, 13-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   Claims not mentioned explicitly below are rejected based on their dependency.
Claims 1 and 10 include the recitation “through holes … aligned in parallel with the cut outs”.  However, Examiner is unable to located support for this degree of alignment.  In order to expedite 
Clarification and/or correction is requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-8, 10 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2004/0129218 to Takahashi et al. in view of U.S. Patent Pub. No. 2005/0103440 to Sato et al.
Regarding claims 1-3 and 10:  in Figs. 1, 2A, 4A, 13, 14 and 16-17:  Takahashi et al.  disclose a plasma process chamber comprising:  a chamber body (1) defining a processing region; a substrate support (2) having a substrate support surface facing the process region; and a plasma screen (7) disposed around the substrate support surface, wherein the plasma screen comprises:  a circular plate (71) having a top surface, a bottom surface substantially parallel to the top surface, a center opening and an outer diameter, the circular plate having a first thickness, wherein the top surface is substantially parallel to the bottom surface; and a plurality of cutouts (71A) formed through the circular plate, the plurality of cut outs capable of flowing a gas therethrough, the circular plate extends across an annular area between an outer region of the substrate support and an inner surface of the chamber body, wherein the plurality of cutouts are arranged in at least three concentric circles, each cutout of the plurality of cutouts is arranged in only one of the at least three concentric circles, and wherein the plurality of cutouts have identical shapes, a cut out areas of each of the three concentric circles (i.e. the combined area of the plurality of cutouts on a respective concentric circle) is substantially equal, and wherein the cutouts in each of the at least three concentric circles are evenly distributed, and wherein at least one cutout in each of the at least three concentric circles is radially aligned with an immediately adjacent cut out.  
Takahashi et al. disclose the chamber and screen substantially as claimed and as described above.
With respect the shape of the cutouts and the area they occupy, also, see Figs. 5A, 6A, 7A, 8A, 9A and 10A where cutouts are illustrated as elongated with rounded ends.  Additionally, Takahashi et al. appears to disclose that the round shaped cutouts can be substituted with elongated slots with rounded 
The court have ruled that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); and that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
Thus, it would be obvious to one of ordinary skill in the art exercising ordinary creativity common sense and logic and in the possession of the teachings of Takahashi et al. to substitute and/or optimize the cutout shape and cutout layout teachings therein in order to obtain a desired and/or optimized exhaust capacity and characteristics.
Takahashi et al. fail to disclose how the circular plate is supported and/or attached in the chamber and therefore fail to disclose a lip having an upper surface, a lower surface, and a second thickness, the lip formed in the circular plate at the center opening (i.e. at a periphery of the circular plate), through holes formed through the lip and arranged concentrically around the center opening, each of the through holes configured to pass a fastener there through, and wherein the second thickness is greater than the first thickness.   Since Takahashi et al. fails to disclose the lip and through holes, it follows that the reference also fails to disclose the through holes aligned in parallel with the cutouts and/or the upper surface and lower surface are substantially parallel to the top surface.
In at least Figs. 1-6, Sato et al. disclose  plasma processing apparatus (1) having a plasma screen (10) comprising a circular plate (10a) having a center opening (occupied by mounting table/substrate support 2) and an outer diameter, the circular plate having a first thickness, a plurality of cutouts (10b), and a lip (10d) having an upper surface, a lower surface and a second thickness, the lip formed in the 
As noted above, in Sato et al. the second thickness appears to be greater than the first thickness.  Even though this is not explicitly stated in the disclosure, replication of the attaching feature as disclosed would fairly suggest this inequality.  Also note: Sato et al. is being relied upon for the addition of a lip to the circular plate, not modification of the cutouts.  Examiner notes that the courts have ruled that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Thus, it would have been obvious to one of ordinary skill in the art exercising ordinary creativity, common sense and logic at the time Applicant’s invention was made to have provided the plasma screen of Takahashi et al. with a lip and through holes for fasteners provided therein in combination with the circular plate disclosed therein and described above with the illustrated proportions of the first thickness (thickness of circular plate) and the second thickness (thickness of lip) in Sato et al. in order to attach the plasma screen to plasma processing apparatus as taught by Sato et al.    
In the combination as set forth above, the through holes of Sato et al. will be substantially aligned in parallel with the cutouts of Takahashi et al. and the upper and lower surfaces of Sato et al. will be substantially parallel to the top surface of Takahashi et al.

Regarding claims 4-5:  Takahashi et al. disclose the apparatus substantially as claimed and as described above.
However, Takahashi et al. fail to disclose the circular plate is formed from a conductive material and a coating is formed on one or more outer surface (sic) of the circular plate.
Sato et al. teach that the plasma screen is if formed by thermally spraying ceramics (coating) on a metal (conductive material) to increase plasma resistance.
With respect to claims 6 and 7, see above regarding the lip and its features.
With respect to claim 8 and 14-15, Sato et al. further disclose an outer lip (10c) for mounting the screen to the plasma processing apparatus via chamber component/liner (1c) disposed around the process region (see, e.g., paras. 43-44).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as obvious over Takahashi et al. and Sato et al. as applied to claims 1-8, 10 and 14-15 above in view of U.S. Patent Pub. No. 2010/0065213 to Carducci et al.  
Regarding claim 13:  modified Takahashi et al. disclose the apparatus substantially as claimed and as described above.
However modified Takahashi et al. fail to disclose the apparatus further comprising a conductive gasket, wherein the conductive gasket is disposed around the center opening to form a continuous coupling between the circular plate and a chamber component.
With respect to claim 13, the apparatus of Carducci et al. further comprise a conductive gasket (Fig. 2, 208) disposed around the center opening to form a continuous coupling between the circular plate via the outer lip and a chamber component (flow equalizer 202).  The conductive gasket is provided for the purpose of ensuring good electrical contact between the plasma screen and the chamber component.
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided a conductive gasket disposed around the center opening to form a continuous coupling between the circular plate and a chamber component in order to ensure good electrical contact between the plasma screen and the chamber component as taught by Carducci et al.

Claims 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. and Sato et al. as applied to claims 1-8, 10 and 14-15 above in view of U.S. Patent Pub. No. 2012/0000886 to Honda et al.

Modified Takahashi et al. disclose the plasma screen substantially as claimed and as described above.

However, modified Takahashi et al. fail to disclose the circular plate of the plasma screen comprises a pair of stacked circular plates, and the pair of stacked circular plates have a plurality of identical cutouts.

Honda et al. disclose the provision of a plasma screen comprising a pair of stacked circular plates, and the pair of stacked circular plates (15 and 28) have a plurality of identical cutouts (see, e.g., Figs. 1-2A,B and paras. 35-36 and 42-55) for the purpose of preventing plasma from leaking into the exhaust chamber (abstract).

Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided a pair of stacked circular plates, and the pair of stacked circular plates have a plurality of identical cutouts in order to prevent plasma from leaking into the exhaust chamber as taught by Honda et al.



Response to Arguments
Applicant’s arguments and respective amendments with respect to claims 1-8, 10 and 14-15 have been considered but are they are not persuasive. 
Applicant has argued that “Sato teaches the importance of the angle baffle plate 10 and only discloses through holes 10b at a similar angle” and thus there is no reason to modify with respect to an arrangement that is not explicitly taught or illustrated in Takahashi and/or Sato.  Examiner disagrees with this characterization.
As mentioned above, the courts have ruled the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In particular, Examiner notes that an embodiment teaching that there are advantages attributable to an angle provided between a baffle plate main body and outer mounting portions does not necessarily teach against different embodiments.
Furthermore, Examiner notes that it is not the circular plate and cutouts therein for which Sato et al. is relied upon.  It is the provision of a lip with through holes.  Simply put, Takahashi et al. discloses an arrangement of the circular plate and cutouts and is relied upon therefore in the above rejection.  The teachings of Sato et al. regarding adding a lip for mounting the circular plate of Takahashi et al. are also relied upon in the rejection above, but they are not meant to replace the teachings of Takahashi regarding the circular plate.  Sato’s teaching of the lip with through holes in and of itself (or combined with the circular plate teachings of Takahashi et al.) does not teach away from the claimed invention or the combination of references as Applicant’s remarks seem to imply.  Thus, each of the references In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Finally, Examiner also notes that Takahashi et al. in particular also teaches that the features of the cut outs may be optimized as desired as is addressed in the above rejection.
  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Patent Pub. No. 2003/0019579 disclose a plasma screen having a circular plate with cutouts and a lip with through holes, wherein the through holes are substantially aligned in parallel with the cutouts and upper and lower surfaces of the lip are substantially parallel to a top surface of the circular plate.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARLA A MOORE/Primary Examiner, Art Unit 1716